     PHILLIP A. TALBERT
 1   Acting United States Attorney
     DEBORAH LEE STACHEL, CA SBN 230138
 2   Regional Chief Counsel, Region IX
     Social Security Administration
 3   ELLINOR R. CODER, CA SBN 258258
     Special Assistant United States Attorney
 4           160 Spear Street, Suite 800
             San Francisco, California 94105
 5           Telephone: (510) 970-4814
             Facsimile: (415) 744-0134
 6           E-Mail: Ellinor.Coder@ssa.gov
 7   Attorneys for Defendant
 8
 9
                                 UNITED STATES DISTRICT COURT
10
                                EASTERN DISTRICT OF CALIFORNIA
11
                                           FRESNO DIVISION
12
13
     SARGIZ MAKARAVICH,                             )   NO. 1:19-cv-01538-NONE-HBK
14                                                  )
          Plaintiff,                                )   STIPULATION TO VOLUNTARY
15        v.                                        )   REMAND PURSUANT TO SENTENCE
                                                    )   SIX OF 42 U.S.C. § 405(g); [PROPOSED]
16   ANDREW SAUL,                                   )   ORDER
     Commissioner of Social Security,               )
17                                                  )
          Defendant.                                )
18                                                  )
                                                    )
19
20
21          IT IS STIPULATED by and between Plaintiff (“Plaintiff”) and Defendant Andrew Saul,
22   Commissioner of Social Security (“Defendant”), through their undersigned counsel of record,
23   that the above-entitled action shall be remanded to the Commissioner of Social Security for
24   further administrative action pursuant to section 205(g) of the Social Security Act, as amended,
25   42 U.S.C. § 405(g), sentence six.
26          There is good cause for remand because the Appeals Council has notified agency counsel
27   that the claim file of the Administrative Law Judge’s (ALJ) decision, dated September 26, 2018
28   and the recording of the hearing held before the ALJ on May 11, 2018, cannot be located. Upon




                                   STIPULATION TO REMAND & ORDER
 1   receipt of the remand order from the Court, the Appeals Council will remand the case to the
 2   hearing office in order to locate or reconstruct the administrative record. If the administrative
 3   record cannot be located or reconstructed, the Appeals Council will instruct the ALJ to hold a de
 4   novo hearing and issue a new decision.
 5          This stipulation constitutes a remand under the sixth sentence of Section 205(g) of the
 6   Social Security Act, 42 U.S.C. 405(g).
 7
     Dated: May 2, 2021                            /s/ Shellie Lott*
 8
                                                   SHELLIE LOTT
 9                                                 Attorney for Plaintiff
                                                   *Authorized via e-mail on May 2, 2021
10
11                                                 PHILLIP A. TALBERT
                                                   Acting United States Attorney
12
                                                   DEBORAH LEE STACHEL
13                                                 Regional Chief Counsel, Region IX
                                                   Social Security Administration
14
                                           By:     /s/ Ellinor R. Coder
15                                                 ELLINOR R. CODER
16                                                 Special Assistant United States Attorney

17                                                 Attorneys for Defendant
18
19
20                                                ORDER
21          Pursuant to the parties’ Stipulation, and for good cause shown, the court remands this
22   action to the Commissioner for further action under sentence six, 42 U.S.C. § 405(g).
23
24   IT IS SO ORDERED.

25      Dated:     May 4, 2021
26                                                      UNITED STATES DISTRICT JUDGE

27
28




                                    STIPULATION TO REMAND & ORDER
